Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Stosch Sabo on 09/20/2021. The application has: 
Claims 3, 5, 6 and 18 are cancelled. 
Claims 1, 2, 4, 7-17 and 19-20 are allowed.
Claims 19 and 20 are amended as follow:

19. (Examiner’s Amendment) A system comprising: 
	a solid-state drive functioning at least in part as cache for a tiered storage system, the solid-state drive comprising:
an in-memory write extent consisting of write-accessed grains retrieved from a plurality of hot extents in a first tier of the tiered storage system, wherein the in-memory write extent is a same size as a block erase size of a solid-state drive tier of the tiered storage system; and


20. (Examiner’s Amendment)	The system according to claim 19, wherein the in-memory write extent is configured to migrate data to an extent of the solid-state drive tier in response to filling the in-memory write extent.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of the record do not disclose/suggest the combination of original claimed features and the amended features “wherein the first grain is updated to a modified first grain; migrating data from the in-memory write extent to an extent of a solid-state drive storage volume in the solid-state drive tier; updating a pointer in a data map associated with the first grain to point to the modified first grain in the in-memory write extent by deleting a previous pointer in the data map associated with the first grain and pointing to the extent of the solid-state drive storage volume ” as cited in claim 1; and all features as cited in the claims 17 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday – Thursday from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136